DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are allowable because “Kang fails to teach or suggest, ‘accessing a configuration management database… to obtain configuration data of a first computing node of a computing system, wherein the configuration data includes data indicating capacities of the first computing node,’ as recited in independent claim 1.” (Applicant’s Remarks, Pg. 18). Examiner respectfully disagrees. Kang teaches accessing configuration data, including capacity information, of various computing nodes from a configuration management database. (Pg. 177, That is, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on. In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic; Pg. 179, Labels must be systemically defined and managed by extracting relevant information from various data sources; and Pg. 180, The Label Namespace Builder extracts system states from the underlying cloud services via CMS ). Applicant’s remaining arguments are related to newly amended claim language and have been fully considered and addressed in the rejections recited below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (LMS: Label Management Service for Intent-driven Cloud Management, May 2017, 2017 IFIP/IEEE Symposium on Integrated Network and Service Management (IM), Pg. 177-185) in view of Vyas et al. (United States Patent Application Publication 20180349174).
As per claim 1, Kang teaches the invention substantially as claimed including a computer implemented method comprising: 
	accessing a configuration management database (Pg. 177, Automatically constructs the label namespace by extracting entity attributes from various cloud data sources; 179, Labels must be systemically defined and managed by extracting relevant information from various data sources), by a virtualization manager (Pg. 178, The LMS architecture is built to handle the complex cloud infrastructure and capture the relation between different entities inside the cloud using an hierarchical label-tree based architecture, while the existing Docker/Kubernetes based infrastructures use simple key-value pair to specify the reusable policies [9], [10]. To illustrate the benefits of our framework, we have implemented the LMS on top of OpenStack [11] and Congress [12] modules to build a label namespace and enforce high-level policy intents to VMs (entities)), configuration data of a first computing node of a computing system (Pg. 179, Labels must be systemically defined and managed by extracting relevant information from various data sources; and Pg. 180, The Label Namespace Builder extracts system states from the underlying cloud services via CMS), wherein the configuration data includes data indicating capacities of the first computing node (Pg. 177, These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on); 
	generating, by the virtualization manager, a set of attribute/value pairs for the first computing node based on the configuration data of the first computing node (Pg. 177, These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on; and Pg. 180, The Label Namespace Builder extracts system states from the underlying cloud services via CMS and constructs label namespace to present automatically generated labels and label trees; Pg. 180, A label is defined with a key and value pair; and Pg. 181, in the cloud infrastructure, entities can be assigned by labels dynamically at runtime); 
	in response to detection a change in the configuration data of the first computing node (Pg. 178, Congress continuously monitors to check if the system abides the policies implemented by users; and Pg. 179, Real-time tracking, management of the entity-to EG memberships is critical for timely applying the policies to dynamically joining/leaving/changing entities or to detect policy violations), including a change in the capacities of the first computing node (Pg. 177, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic), updating, by the virtualization manager, the set of attribute/value pairs for the first computing node to reflect the change in the configuration data (Abstract, LMS scales to large dynamic cloud environments and manages the life cycle of label-based intent and enforcement; and Pg. 177, These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on. In addition, values may dynamically change over the life cycle of an entity; Pg. 181, Congress starts to monitor the data from the data source and stores the data to LOCATION table); and 
	managing, by the virtualization manager, the first container  (Pg. 178, Entity: A smallest unit for policy enforcement (e.g., VM, container, network port, device; and Pg. 178, we have implemented the LMS on top of OpenStack [11] and Congress [12] modules to build a label namespace and enforce high-level policy intents to VMs (entities)) on the first computing node based on the updated set of attribute/value pairs for the first computing node (Abstract, LMS scales to large dynamic cloud environments and manages the life cycle of label-based intent and enforcement; Pg. 178, we have implemented the LMS on top of OpenStack [11] and Congress [12] modules to build a label namespace and enforce high-level policy intents to VMs (entities); and Pg. 179, Entities can be assigned with labels dynamically at runtime, causing them capably move from one EG to another. Real-time tracking, management of the entity-to- EG memberships is critical for timely applying the policies to dynamically joining/leaving/changing entities or to detect policy violations).
	
	Kang fails to specifically teach, causing, by the virtualization manager, a first container to be deployed on the first computing node based on a determination that the set of attribute/value pairs for the first computing node satisfies requirements of the first container.
	However, Vyas  teaches, causing, by the virtualization manager, a first container to be deployed on the first computing node based on a determination that the set of attribute/value pairs for the first computing node satisfies requirements of the first container ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554). The orchestrator 504 receives the scheduling data (block 556), and sends the container to the fourth node 510 for executing (block 558)).
 	Kang and Vyas are analogous because they are each related container management using labels. Kang teaches a method of using logical labels to manage container life cycles (Abstract, LMS scales to large dynamic cloud environments and manages the life cycle of
label-based intent and enforcement; and Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on. In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic). Vyas teaches a method of managing dynamically changing containers using attribute-value pairs (Abstract, A method for scheduling containers includes receiving attribute values for every node…The scheduler initiates an attempt to schedule a container at the first node, compares attribute requirements of the container to the first attribute values, and determines that at least one of the attribute requirements of the container exceeds a respective attribute value of the first attribute values. The second node is selected from the distance matrix based on the first distance value, and the scheduler initiates an attempt to schedule the container at the second node selected from the distance matrix; Claim 12, publishing, by each node in the plurality of nodes, an updated plurality of attribute values on a roster; and Claim 13, updating, by the scheduler, the distance matrix based on the updated plurality of attribute values published by the plurality of nodes). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of  Kang would be modified with the container scheduler mechanism taught by Vyas in order to manage the deployment containers, including responding to changes in attribute-value pairs using labels. Therefore, it would have been obvious to combine the teachings of the combination of Kang and Vyas.
	
As per claim 2, Vyas teaches, further comprising:
	prior to causing the first container to be deployed on the first computing node, determining whether the set of attribute/value pairs for the first computing node satisfies the requirements of the first container ([0047],  client device 502 sends a request to execute a container to the orchestrator 504 (block 530). The orchestrator 504 receives this request (block 532), and reads the container's attribute requirements from a register. In an alternative embodiment, the orchestrator 504 reads the container's attribute requirements from the container itself (e.g., metadata); and [0048] Next, scheduler 506 receives the request and the attribute requirements of the container (block 536). The scheduler 506 then selects a first random node at which to schedule the container (block 538). The scheduler 506 then checks to see whether the attribute requirements of the container meet the attribute values of the first random node. In one example, the attribute values of the first random node are read from a roster where each node publishes its current attribute values).

As per claim 3, Vyas teaches, further comprising:
	accessing the configuration management database to detect the change in the configuration data of the first computing node ([0048], the attribute values of the first random node are read from a roster where each node publishes its current attribute values; and Claim 12, publishing, by each node in the plurality of nodes, an updated plurality of attribute values on a roster).

As per claim 4, Vyas teaches, wherein managing the first container based on the updated set of attribute/value pairs includes: 
	comparing a first requirement of the first container to the updated set of attribute/value pairs of the first computing node ([0041], the scheduler initiates an attempt to schedule a container at the first node, and compares the attribute requirements of the container to the first attribute values…. The scheduler 112 will check the container's attribute requirements (e.g., metadata with minimum requirements of 16 GB, a GPU, 3 CPU cores, and 1 SSD), and check node 116's attribute values (e.g., 8 GB, 4 CPU cores, 1 GPU, and 0 SSD) to determine if the container fits node 116); 
	determining whether the first requirement of the first container is satisfied by the updated set of attribute/value pairs of the first computing node ([0047],  client device 502 sends a request to execute a container to the orchestrator 504 (block 530). The orchestrator 504 receives this request (block 532), and reads the container's attribute requirements from a register. In an alternative embodiment, the orchestrator 504 reads the container's attribute requirements from the container itself (e.g., metadata); and [0048] Next, scheduler 506 receives the request and the attribute requirements of the container (block 536). The scheduler 506 then selects a first random node at which to schedule the container (block 538). The scheduler 506 then checks to see whether the attribute requirements of the container meet the attribute values of the first random node. In one example, the attribute values of the first random node are read from a roster where each node publishes its current attribute values); and 
	in response to a determination that the first requirement of the first container is not satisfied by the updated set of  attribute/value pair of the first computing node ([0048], the scheduler 506 determines that the first random node does not meet the attribute requirements of the container (block 540). Therefore, scheduler 506 will select a second node based on the distance values in the distance matrix (block 542)), performing a management action for the first container ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554)).

As per claim 5, Kang teaches, wherein updating the set of attribute/value pairs of the first computing node includes modifying a first attribute/value pair of the first computing node to reflect the change in capacities of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on... In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic). 

As per claim 6, Vyas  teaches, wherein performing the management action for the first container comprises one selected from modifying a deployment of the first container ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554)), moving the first container to a second computing node, and terminating the first container.

As per claim 7, Vyas teaches, wherein performing the management action for the first container comprises one selected from generating a user alert regarding the first container, performing an analysis of the first container ([0050],  after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552)), and generating a report regarding the first container.

As per claim 8, this is the “non-transitory machine-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, Vyas teaches, wherein the instructions, upon execution, cause the processor of the virtualization manager to: 
	in response to a determination that the requirements of the first container are satisfied by the updated set of  attribute/value pairs for the first computing node, continue the deployment of the first container on the first computing node ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554). The orchestrator 504 receives the scheduling data (block 556), and sends the container to the fourth node 510 for executing (block 558). The fourth node 510 receives and processes the container (block 560)).

As per claim 10, Kang teaches, wherein, to manage the first container on the first computing node, the instructions cause the processor of the virtualization manager to:
	in response to detecting a change in the capacities of the first computing node, update a first attribute/value pair of the first computing node to reflect the change in the capacities of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on... In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic).

As per claim 11, Vyas teaches, wherein the instructions cause the processor of the virtualization manager to:
	access the configuration management database to detect the change in the configuration data of the first computing node ([0048], the attribute values of the first random node are read from a roster where each node publishes its current attribute values; and Claim 12, publishing, by each node in the plurality of nodes, an updated plurality of attribute values on a roster).

As per claim 12, Vyas teaches, wherein, to manage the first container on the first computing node, the instructions cause the processor of the virtualization manager to:
	compare a first requirement of the first container to the updated set of attribute/value pairs of the first computing node ([0041], the scheduler initiates an attempt to schedule a container at the first node, and compares the attribute requirements of the container to the first attribute values…. The scheduler 112 will check the container's attribute requirements (e.g., metadata with minimum requirements of 16 GB, a GPU, 3 CPU cores, and 1 SSD), and check node 116's attribute values (e.g., 8 GB, 4 CPU cores, 1 GPU, and 0 SSD) to determine if the container fits node 116; [0048], each node publishes its current attribute values;  Claim 12, publishing, by each node in the plurality of nodes, an updated plurality of attribute values on a roster; and Claim 13, updating, by the scheduler, the distance matrix based on the updated plurality of attribute values published by the plurality of node); and 
	in response to a determination that the first requirement of the first container is not satisfied by the updated set of attribute/value pairs of the first computing node ([0048], the scheduler 506 determines that the first random node does not meet the attribute requirements of the container (block 540). Therefore, scheduler 506 will select a second node based on the distance values in the distance matrix (block 542), perform a management action for the first container [0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554).

As per claim 15, this is the “computing device claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 9 and is rejected for the same reasons. 
As per claim 17, this claim is similar to claim 10 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 3 and is rejected for the same reasons.

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Vyas as applied to independent claim 8 and in further view of  Murthy et al. (United States Patent Application Publication 2018/0019969).
As per claim 13,  the combination of Kang-Vyas fails to specifically teach, wherein the management action comprises a redeployment of the first container to a second computing node.
	However, Murthy teaches, wherein the management action comprises a redeployment of the first container to a second computing node ([0040],  central controller 310 preserves an IP address of container 304 when container 304 moves between different nodes 302, such as from node 302a to node 302b using a label;  and [0043], the local controller 308 may determine that node 302 or container 304 experiences traffic congestion and may issue instructions to cluster manager 306 to rebalance the load on node 302 or container 304. In an embodiment, to rebalance the load, cluster master 306 may move containers between nodes 302, as discussed above, and thus alleviate traffic that is received by node 302. In another embodiment, cluster master 306 may institute another container 304 on a different node that can execute the same application or provide the same services as the container 304 that experiences traffic congestion).

	The combination of Kang-Vyas and Murthy are analogous because they are each related container management using labels. Kang teaches a method of using logical labels to manage container life cycles. Vyas teaches a method of managing dynamically changing containers using attribute-value pairs.  Murthy also teaches a method of container management using labels ([0040],  central controller 310 preserves an IP address of container 304 when container 304 moves between different nodes 302, such as from node 302a to node 302b using a label;  and [0043], the local controller 308 may determine that node 302 or container 304 experiences traffic congestion and may issue instructions to cluster manager 306 to rebalance the load on node 302 or container 304. In an embodiment, to rebalance the load, cluster master 306 may move containers between nodes 302, as discussed above, and thus alleviate traffic that is received by node 302. In another embodiment, cluster master 306 may institute another container 304 on a different node that can execute the same application or provide the same services as the container 304 that experiences traffic congestion). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Kang-Vyas would be modified with the container synchronization and repair mechanisms taught by Murthy in order to manage containers using labels. Therefore, it would have been obvious to combine the teachings of Kang-Vyas and Murthy.

As per claim 14, the combination of Kang-Vyas fails to specifically teach, wherein the management action comprises a generation of a user alert regarding the first container.
	However, Murthy teaches, wherein the management action comprises a generation of a user alert regarding the first container ([0074], central controller 310 may use labels to transmit messages to each local controller 308 of node 302 and verify with local controllers 308 that containers 304 are instantiated on node 302 as indicated by labels 402).
	The same motivation used in the rejection of claim 13 is applicable to the instant claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199